Citation Nr: 0721667	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for rectal adenocarcinoma 
(colon cancer), status post abdominoperineal resection with 
colostomy, including allegedly due to exposure to asbestos, 
radiation, and other toxic chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1976 until 
retiring in March 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the RO in Buffalo, New York.


FINDING OF FACT

The evidence of record does not show the veteran's colon 
cancer is etiologically related to his service in the 
military, including from his alleged exposure to asbestos, 
radiation, and other toxic chemicals.


CONCLUSION OF LAW

The veteran's colon cancer was not incurred or aggravated in 
active military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his colon cancer was caused by 
exposure to asbestos, ionizing radiation, and various 
chemicals - including unknown hazardous materials.  In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters relating to VA's duties to notify and 
assist him in developing his claim.  The Board will then 
address the pertinent laws and regulations and their 
application to the facts and evidence.



Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the U. S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), aff'd, No. 02-1077 (December 21, 2006).

The Federal Circuit Court has also held that any errors in 
the provision of VCAA notice, concerning any elements of the 
claim, are presumed prejudicial and must be rebutted by VA by 
showing they ultimately amount to mere harmless error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claim by means of 
letters dated in October 2001, May 2002, February 2003, and 
February 2004.  These letters informed him of the general 
requirements to substantiate his claim of entitlement to 
service connection, as well as the mutual obligation between 
VA and himself to obtain additional supporting evidence.  The 
October 2001 and February 2003 letters specifically advised 
him that if he had any additional information or evidence 
that would support his claim he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, 19 Vet. App. 103.  In this case, the October 2001 
and May 2002 letters were indeed provided prior to the 
initial adjudication of the claim in May 2003.  The veteran 
also was sent a letter in February 2003, so also prior to 
initially adjudicating his claim, which requested he provide 
information detailing the place and circumstances of the 
claimed exposures to asbestos, radiation, and other toxic 
chemicals.  The RO sent him another letter in February 2004 
regarding efforts to obtain certain private medical records.  
In the April 2004 statement of the case (SOC), the RO 
readjudicated the claim based on additional evidence received 
since the initial rating decision in question.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even if there was no pre-decisional notice, going back and 
readjudicating the claim once the notice is provided, such as 
in a SOC, is sufficient to cure the timing defect).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  See also Dunlap 
v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, as mentioned, the veteran was provided 
notice of the type of information and evidence needed to 
substantiate his underlying claim for service connection.  He 
was not provided, however, Dingess notice concerning the 
downstream disability rating and effective date elements of 
his claim.  But this is inconsequential and, therefore, 
nonprejudicial because the Board is denying his underlying 
claim for service connection, so these downstream disability 
rating and effective date elements are moot.  See again 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(any errors in a VCAA notice, for any of the elements of that 
notice, are presumed to be prejudicial unless rebutted by 
VA).  

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion shall be considered necessary to make a decision on 
the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran), (1) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; (2) indicates 
that the disability or symptoms may be associated with the 
veteran's service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, although the veteran requested a VA examination in his 
June 2004 substantive appeal (VA Form 9), the Board concludes 
after careful review of the record that a medical examination 
or opinion is not needed to render a decision on his claim.  
As will be explained, there is no evidence he developed colon 
cancer while in service or within the applicable presumptive 
period after his discharge.  And to the extent his claim is 
predicated on his colon cancer having been caused by exposure 
to asbestos and/or ionizing radiation, the only evidence 
suggesting he had such exposure during service is his own 
unsubstantiated lay allegations.  These statements are 
insufficient to trigger VA's duty to provide an examination; 
VA is not obligated to provide an appellant with an 
examination to obtain a medical nexus opinion where the 
supporting evidence of record consists only of a lay 
statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

As for his claim that his colon cancer was caused by exposure 
to other toxic chemicals and/or unknown hazardous materials, 
there also is no supporting evidence in this regard, either, 
except for the veteran's unsubstantiated allegations.  None 
of the numerous private and VA medical records assembled in 
this case mentions his exposure to these claimed toxins as a 
factor in his developing cancer.  And, again, as a layman he 
does not have the necessary medical training and expertise to 
give a probative opinion on this determinative issue.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under 38 U.S.C.A. § 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some causal connection between his 
disability and his military service").  Accordingly, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision on his claim without first 
having him examined.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The duty to assist has been fulfilled, as VA has obtained all 
available identified records pertaining to the claim on 
appeal.  There is no suggestion on the current record there 
remains evidence that is pertinent to the issue on appeal 
that has yet to be obtained.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and assist 
the veteran with his claim, and that no further action is 
necessary to meet the requirements of the VCAA.



I.  Pertinent Laws and Regulations

A.  Service Connection - In General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also may be granted on a 
presumptive basis for certain chronic disabilities, including 
malignant tumors, usually when manifested to a compensable 
degree of at least 10 percent within one year after service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  This presumption, however, is 
rebuttable by probative evidence to the contrary.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

B.  Asbestos Exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include, but are not limited to:  mining; milling; work in 
shipyards; carpentry and construction; manufacture 
and servicing of friction products such as clutch facings and 
brake linings; and manufacture and installation of roofing 
and flooring materials, asbestos cement and pipe products, 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  See Veteran's Benefits Administration (VBA), 
Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos-related disease 
stemming from alleged asbestos exposure in service.  VA 
O.G.C. Prec. Op. No. 04-00.



C.  Radiation Exposure

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, where it is contended that a disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined "radiation risk activities" and 
have certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met. Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 2004).

Certain diseases, including colon cancer, are presumptively 
service connected in a "radiation-exposed veteran" under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  A "radiation-
exposed veteran" means a veteran who participated in a 
"radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 
C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk 
activity" means on-site participation in a test involving 
the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, during certain 
periods in 1945 and 1946; internment as a prisoner of war 
(POW) of Japan during World War II under certain conditions; 
and service under certain conditions in Paducah, Kentucky; 
Portsmouth, Ohio; Oak Ridge, Tennessee; or Amchitka Island, 
Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii).



If a veteran does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3), he or she may still 
benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the veteran suffers from a radiogenic 
disease, such as colon cancer.  Colon cancer must have become 
manifest five years or more after exposure to radiation.  38 
C.F.R. § 3.311(b)(5).

The special development procedures available pursuant to 38 
C.F.R. § 3.311 require that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but are not 
limited to, the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), service medical records 
(SMRs), and other records that may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to VA's Under Secretary for 
Health, who will be responsible for preparing a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In the alternative, if the veteran may not take advantage of 
38 C.F.R. §§ 3.309(d) and 3.311, he may still establish 
entitlement to service connection if the evidence of record 
shows his colon cancer is related to his military service or 
manifested to a compensable degree within one year following 
his discharge from service.  See Combee, 34 F.3d 1039.



II.  Colon Cancer

A.  Analysis - Chemicals Exposure and Direct Service 
Connection

Direct service connection can be established by "showing 
that the disease or malady was incurred during or aggravated 
by service," a task which "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee, 34 F.3d at 1043.  As discussed above, for service 
connection to be granted three elements must be met:  (1) 
evidence of current disability; (2) in-service incurrence of 
disease or injury; and (3) evidence of a relationship between 
the current disability and the disease or injury in service.  
See Hickson, 12 Vet. App. at 253 (1999).

It is undisputed the veteran was diagnosed and treated for 
colon cancer in 2001.  Therefore, Hickson element (1), 
current diagnosis, is met.  

The Board will address the two aspects of Hickson element 
(2), in-service disease and injury, separately.

With respect to the issue of in-service disease, there is no 
evidence the veteran had colon cancer either while he was in 
service or within the one-year presumptive period following 
his retirement; as mentioned, the medical evidence of record 
clearly establishes that his colon cancer was first diagnosed 
in 2001, almost five years after his retirement from the 
military in 1996.  Moreover, there is no medical evidence of 
record suggesting a link between his colon cancer and any 
disease he may have contracted during service.  Accordingly, 
Hickson elements (2) and (3) are not met with respect to the 
issue of in-service disease.

With respect to the issue of in-service injury, the veteran 
has attributed his colon cancer, in pertinent part, to his 
claimed exposure to various toxic chemicals during service - 
including toluene, hydroxides, paint thinner, oils, and 
petroleum.  He also maintains that he was exposed to unknown 
hazardous materials during overseas service in Mogadishu, 
Somalia.  He alleged in his January 2004 statement in support 
of claim (VA Form 21-4138) that, as part of his duties, 
he assisted in cleaning and refueling aircraft.  His service 
personnel records confirm he was an Inventory Management 
Craftsman and document his service in Somalia, although 
neither his military personnel or medical records mention any 
exposure to toxic chemicals or unknown hazardous substances 
in that capacity.

Even assuming for the sake of argument, however, that the 
veteran was exposed to the chemicals and substances alleged, 
the question of the resulting effects of that exposure, if 
any, is a matter requiring medical expertise to determine.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(prohibiting the Board from exercising its own independent 
judgment to resolve medical questions).  Concerning this, the 
record is devoid of any supporting evidence on Hickson 
element (3), that is, medical evidence suggesting an 
etiological link between the veteran's military service - 
and more specifically an event in service like the exposure 
claimed, and a consequent disability (here, colon cancer).  
The Board has carefully reviewed the statements and reports 
provided by his various doctors, but none of them have 
offered an opinion regarding  the possibility of a 
relationship between his colon cancer disability and any 
exposure to chemicals or other unknown hazardous materials 
coincident with his service in the military.  Indeed, the 
only suggested etiology for his colon cancer comes from 
notations in the records of a family history of cancer - not 
exposure to the substances alleged.

B.  Analysis - Asbestos Exposure

The veteran alleged in his September 2001 claim application 
(VA Form 21-526) that he had breathed and exposed his skin to 
asbestos during service.  In February 2003 the RO sent him a 
letter asking that he provide information regarding his 
alleged exposure to asbestos, radiation, and chemicals in 
order to assist in developing his claim.  One year later, in 
February 2004, he responded to that letter but addressed only 
his exposure to radiation and chemicals.

In developing his claim to the extent it is predicated on 
exposure to asbestos, the RO contacted the National Personnel 
Records Center (NPRC) in February 2003 to obtain any 
available evidence, including service personnel records, 
suggesting the veteran may have been exposed to asbestos 
during service.  The NPRC replied in May 2003 that no 
documentation related to asbestos exposure was on file for 
the veteran.  The NPRC did supply his service personnel 
records, which as mentioned showed he was an Inventory 
Management Craftsman and Security Specialist.

The veteran's service medical records obtained from the NPRC 
are completely unremarkable for mention of exposure to 
asbestos or complaints or treatment of an asbestos-exposure-
related disease.  Moreover, the NPRC was unable to locate any 
documentation of asbestos exposure for the veteran.  Despite 
the RO's efforts to substantiate the allegation of asbestos 
exposure, no probative evidence has been obtained.  
Accordingly, the Board concludes there is no evidence the 
veteran was exposed to asbestos during service.

Equally significant to this is the fact there is no medical 
opinion linking the veteran's colon cancer to asbestos 
exposure.  The Board has reviewed both private and VA 
treatment records dated from 2001 to 2002, but they are 
completely devoid of any mention of exposure to asbestos as 
the reason he developed the colon cancer.  Without a medical 
opinion regarding a possible link between his disability and 
his alleged asbestos exposure, the only evidence comes from 
him personally.  But as already explained, as a layman he is 
not competent to provide a medical diagnosis or an opinion 
requiring medical knowledge, such as medical causation.  
Espiritu, 2 Vet. App. 494-95.

C.  Analysis - Radiation Exposure

The veteran also contends his colon cancer was caused by 
radiation exposure.  Specifically, in his January 2004 
statement in support of claim (VA Form 21-4138), he alleged 
that he was exposed to radiation while guarding nuclear 
weapons on military bases in Maine and England.  He does not, 
however, contend, and his military records do not otherwise 
suggest, that he is a "radiation-exposed veteran" who 
participated in a "radiation risk activity" as those terms 
are defined by 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  So although he does have colon cancer - or at 
least did prior to receiving treatment for it, these 
presumptive provisions do not apply.

The special development procedures described by 38 C.F.R. 
§ 3.311 are also inapplicable.  In accordance with the 
provisions of 38 C.F.R. § 3.311(a)(2)(iii), the RO requested 
from the NPRC any available records that would verify the 
veteran's claimed exposure.  This request yielded only his 
service personnel records, which confirmed that he was a 
security specialist at those locations during service.  They 
did not, however, contain any reference to exposure to 
nuclear weapons.  Moreover, the NPRC noted that no DD Form 
1141 could be located for the veteran; the absence of this 
form indicates he was not monitored for occupational 
radiation exposure.  Monitoring is required for all plant 
operators, maintenance technicians, or any other person who 
is authorized for occupational exposure or who could exceed 
radiation exposure limits established for the general public.  
See 10 C.F.R §§ 20.1502, 20.2106 (2006).  In the absence of 
any documentation suggesting the veteran was exposed to 
radiation in service, there is no basis for referring this 
case to the Under Secretary of Health for the preparation of 
a dose estimate.

III.  Conclusion

There is no medical evidence suggesting the veteran developed 
colon cancer while in service or within the one-year 
presumptive period following his retirement.  His initial 
complaints, diagnosis, and treatment were not until five 
years later, in 2001.

As for whether he was exposed to toxic chemicals and/or 
unknown hazardous materials while in service, there is no 
probative evidence suggesting he was - or in any event there 
is no medical evidence of a nexus between any possible 
exposure to these substances and his subsequent development 
of colon cancer.  In the absence of this kind of evidence 
suggesting this linkage to his military service, his claim 
has no merit.  

Finally, with respect to the issue of exposure to asbestos 
and ionizing radiation, this component of the claim also 
remains unsubstantiated.  And in the absence of any evidence 
suggesting this as the cause of the colon cancer, the claim 
has not merit in this regard either.  

For these reasons and bases, the preponderance of the 
evidence is against the claim, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor, and that 
his claim must be denied.  See 38 U.S.C.A. §5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for rectal adenocarcinoma, 
status post abdominoperineal resection with colostomy, 
including as due to exposure to asbestos, radiation, and 
chemicals, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


